Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose wherein the error amplifier is configured to: generate a first output current based at least in part on a difference between the input voltage and the reference voltage in magnitude; and output the first output current at[[,]] the output terminal of the error amplifier; wherein the error amplifier and the compensation component are further configured to generate a second output current equal to a difference between the first output current and the compensation current in magnitude, the first output current flowing out of the output terminal of the error amplifier; and wherein: the output terminal of the error amplifier is coupled to the compensation component; -2- US.131346317.01the first input terminal of the error amplifier is not coupled to the compensation component; and the second input terminal of the error amplifier is not coupled to the compensation component.
In regards to claim 35, the prior art fails to disclose a first transistor including a first transistor terminal, a second transistor terminal and a third transistor terminal, the first transistor terminal being coupled to the second output terminal, the third transistor terminal being coupled to the fourth input terminal; a second operational amplifier including a fifth input terminal, a sixth input terminal and a third output terminal, the fifth input terminal being configured to receive the input voltage; a second transistor including a fourth transistor terminal, a fifth transistor terminal and a sixth transistor terminal, the fourth transistor terminal being coupled to the third output terminal, the sixth transistor terminal being coupled to the sixth input terminal; a current mirror component including a first component terminal and a second component terminal, the first component terminal being coupled to the second transistor terminal; a switch including a first switch terminal and a second switch terminal, the first switch terminal being coupled to the second component terminal, the second switch terminal being coupled to the fifth transistor terminal; a first resistor including a first resistor terminal and a second resistor terminal, the first resistor being associated with a first resistance, the first resistor terminal being coupled to the fourth input terminal; and a second resistor including a third resistor terminal and a fourth resistor terminal, the second resistor being associated with a second resistance, the third resistor terminal being coupled to the sixth input terminal; wherein the first resistance is larger than the second resistance in magnitude.
In regards to claim 39, the prior art fails to disclose receiving a reference voltage at the second input terminal; generating a first output current based at in part on a difference between the input voltage and the reference voltage in magnitude, wherein the output terminal of the error amplifier is coupled to the compensation component, the first input terminal of the error amplifier is not coupled to the compensation component, and the second input terminal of the error amplifier is not coupled to the compensation component; outputting the first output current at the output terminal of the error amplifier; and outputting a second output current equal to a difference between the first output current and the compensation current in magnitude, the first output current flowing out of the output terminal of the error amplifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838